Title: From Thomas Jefferson to James Madison, 24 August 1803
From: Jefferson, Thomas
To: Madison, James


          
            
              Dear Sir
            
            Monticello Aug. 24. 1803.
          
          Your two favors of the 18th. & 20th. were recieved on the 21st. the letters of Livingston & Monroe are sent to mr Gallatin as you proposed. that of Simpson to mr Smith for the purpose of execution. all of them will be returned. Thornton’s, Clarke’s, Charles Pinckney’s, Graham’s, Appleton’s, Davis’s, Mitchell’s, Newton’s, & Derieux’ letters are now inclosed. with respect to the impressment of our seamen I think we had better propose to Great Britain to act on the stipulations which had been agreed to between that Government & mr King, as if they had been signed. I think they were that they would forbid impressments at sea, and that we should acquiesce in the searches in their harbours necessary to prevent concealments of their citizens. mr Thornton’s attempt to justify his nation in using our ports as cruising stations on our friends & ourselves renders the matter so serious as to call, I think, for an answer, bien motivé. that we ought in courtesy & friendship to extend to them all the rights of hospitality is certain: that they should not use our hospitality to injure our friends or ourselves is equally enjoined by morality & honor. after the rigorous exertions we made in Genet’s time to prevent this abuse on his part, and the indulgences extended by mr Adams to the British cruisers, even after our pacification with France, & by ourselves also, from an unwillingness to change the course of things as the war was near it’s close, I did not expect to hear from that quarter, charges of partiality. in the Mediterranean we need ask from no nation but the permission to refresh & repair in their ports. we do not wish our vessels to lounge in their ports. in the case at Gibraltar, if they had disapproved, our vessel ought to have left the port. besides, altho’ nations have treated with the pyratical states, they have not, in practice even, been considered as entitled to all the favors of the law of Nations. Thornton says they watch our trade only to prevent contraband. we say it is to plunder under pretext of contraband, for which, tho’ so shamefully exercised, they have given us no satisfaction but by confessing the fact in new modifying their courts of Admiralty. certainly the evils we experience from it, & the just complaints which France may urge, render it indispensable that we restrain the English from abusing the rights of hospitality to their prejudice as well as our own. 
          Graham’s letter manifests a degree of imprudence, which I had not expected from him. his pride has probably been hurt at some of the regulations of that court, and has had it’s part in inspiring the ill temper he shews. if you understand him as serious in asking leave to return, I see no great objection to it. at the date of your letter you had not recieved mine on the subject of Derieux’ claim. I still think the limits therein stated reasonable. I think a guinea a day till he leaves Washington would be as low an allowance as we could justify, and should not be opposed to any thing not exceeding the allowance to Dawson. fix between these as you please.    I suppose Monroe will touch on the limits of Louisiana, only incidentally, inasmuch as it’s extension to Perdido curtails Florida & renders it of less worth. I have used my spare moments to investigate, by the help of my books here, the subject of the limits of Louisiana. I am satisfied our right to the Perdido is substantial, & can be opposed by a quibble on form only; and that our right Westwardly to the bay of St. Bernard may be strongly maintained. I will use the first leisure to make a statement of the facts & principles on which this depends. further reflection on the amendmt. to the constitution necessary in the case of Louisiana, satisfies me it will be better to give general powers, with specified exceptions, somewhat in the way stated below. mrs Madison promised us a visit about the last of this month. I wish you could have met Govr. Page here, whom with his family I expect in a day or two & will pass a week with us. but in this consult your own convenience, as that will increase the pleasure with which I shall always see you here. accept my affectionate salutations & constant attachment.
          
            
              Th: Jefferson
            
          
          
            ‘Louisiana, as ceded by France to the US. is made a part of the US. it’s white inhabitants shall be citizens, and stand, as to their rights and obligations on the same footing with other citizens of the US. in analogous situations.
            
            Save only that, as to the portion thereof lying North of the latitude of the mouth of Arcansa river, no new state shall be established, nor any grants of land made therein, other than to Indians in exchange for equivalent portions of lands occupied by them, until an amendment to the Constitution shall be made for these purposes.
            Florida also, whensoever it may be rightfully obtained, shall become a part of the US. it’s white inhabitants shall thereupon be citizens, and shall stand as to their rights & obligations on the same footing with other citizens of the US. in analogous circumstances.’
          
        